Citation Nr: 0001066	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-49 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 50 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1980 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent disability rating effective June 1, 
1995.  By a rating decision dated February 1998, the RO 
increased the rating for the veteran's PTSD to 50 percent 
effective June 1, 1995.  In September 1999, the veteran 
testified at a Travel Board hearing before the undersigned 
Member of the Board in Buffalo, New York.

During the September 1999 hearing, the veteran advanced 
claims of entitlement to an increased rating for left arm 
numbness and service connection for a kidney disorder.  These 
matters are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected PTSD is not manifested by 
more than considerable social and industrial impairment or 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

By a rating decision dated June 1996, the veteran was service 
connected for PTSD arising from a motor vehicle accident he 
had in 1986 while serving in Germany.  A November 1995 VA 
examination showed complaints of severe recurrent and 
intrusive distressing recollections of the vehicle accident, 
and stressful dreams of the event which culminated in 
nightmares and flashbacks.  He seemed to exert significant 
effort to avoid these thoughts or feelings associated with 
the vehicle accident and needed to exert effort to avoid 
activities, places, or people that arouse recollections of 
the trauma.  He had largely diminished interest or 
participation and had significantly limited daily activities 
and had inability to recall or record aspects of the trauma.  
The veteran had feelings of detachment and was estranged from 
others, including his own family and children.  He had 
restricted range of affect and he had a sense of 
foreshortened future.  He had irritability, impaired 
concentration, hypervigilance and an exaggerated startle 
response.  The veteran attempted suicide in 1987; the 
examiner related this attempt directly to his vehicle 
accident and subsequent PTSD.  The examination showed a 
cooperative, but disheveled male in moderate distress, 
anxiety, depression, as well as the symptoms noted above.  
His affect was constricted, mood depressed, thought processes 
were within normal limits, and thought content was negative 
for any active ongoing suicidal intention or plan.  Transient 
ideation was present and no homicidal or paranoid ideation 
was present.  No delusions or hallucinations were present and 
his attention span and concentration were attenuated.  The 
veteran was fully oriented with good memory testing.  The 
examiner diagnosed the veteran with PTSD, chronic and severe 
with an Axis V Global Assessment of Functioning (GAF) score 
of 60. 

In an April 1996 VA examination, the examiner noted that 
since he saw the veteran in November 1995 there were no 
significant changes with the exception that his PTSD symptoms 
in general appeared to be worse.  The veteran's memory of the 
accident was assessed as minimal to none.  The veteran was 
very capable of expressing himself well and experienced 
recurring flashbacks of the accident, including a sense of 
reliving the experience, followed by moments of derealization 
and/or depersonalization.  His nightmares consisted of his 
tumultuous subsequent hospitalization, surgeries, facial 
scarring, loss of body sensation and physical disabilities.  
The veteran experienced insomnia and other sleep 
disturbances. 

In an April 1996 statement, the psychiatrist who performed 
the November 1995 VA examination summarized his earlier 
findings and the April 1996 examination and reported that any 
attempt to apportion the percentages of the veteran's 
physical pain and PTSD as contributors to his sleep 
disturbance was absurd.

In an April 1997 VA examination, the veteran reported that 
his condition had not improved over the past few years and 
was continuing to complain of interrupted sleep because of 
nightmares.  He also complained of having recurrent and 
repeated flashbacks and indicated that he felt anxious, but 
he had no difficulty being around his friends.  The veteran 
indicated that although he had his own apartment, he spent 
most of the time living with his friends and had difficulty 
finding a job due to his memory problem.  He reported a good 
appetite and enjoyed watching TV and reading.  The veteran 
denied drinking alcohol or using drugs and stated that he had 
been alcohol free for the past 6 months indicating that he 
used to drink daily to calm himself.  The examiner noted that 
the veteran had been without any psychiatric treatment since 
1987 and was not on medications.  The examination showed a 
young white male, calm, cooperative, poor hygiene and 
grooming, no psychomotor agitation or retardation, and no 
tremor or abnormal movement.  The veteran had good eye 
contact, speech was normal rate, rhythm and tone and mood was 
"not bad".  Affect was appropriate and thought processes and 
content, denied suicidal or homicidal ideation, intention or 
plan.  Denied auditory or visual hallucinations or other form 
of thought disorder.  He was alert and oriented times three.  
Cognition showed below average intelligence but intact short-
term and long-term memory, other than difficulty remembering 
details about the accident.  Insight and judgment were fair.  
Axis I impression was PTSD, rule out adjustment disorder with 
mixed features and Axis V assessed a GAF of 51 to 60.  The 
examiner noted that although the veteran was given the 
diagnosis of PTSD since at least 1991, it did not impress him 
at the interview that the veteran's major psychology as 
related to his signs or symptoms of PTSD, but rather to an 
adjustment disorder with anxiety and depressed features.

A June 1999 VA examination showed the veteran using Paxil and 
Buspar which he believed helped to quiet some of his many and 
severe psychiatric complaints.  The veteran presented himself 
at the examination casually dressed and cooperative and 
understood the nature of the evaluation.  Upon examination 
the veteran was nonpsychotic, evidenced no symptoms of major 
affective disturbance or of neuropsychological involvement.  
He denied any substance abuse or alcohol abuse and 
acknowledged transient suicidal ideation without intent.  The 
examiner noted that the veteran's presentation was consistent 
with a long-standing and moderate to severe mood disturbance 
with both features of anxiety and depression that would be 
congruent with a PTSD constellation.  The veteran reported 
ongoing outpatient psychiatric treatment by the VA with his 
last visit in April 1999.  Since his last review in 1997, the 
veteran continued to report a high baseline of dysphoria, 
sleep disruption with nightmares and flashbacks, 
interpersonal sensitivity and reactivity, feelings of social 
and personal isolation and estrangement, avoidance, transient 
suicide ideation, inefficient cognitive capacity and a strong 
negative preoccupation with his past military experience and 
resultant occupational disability.  The Axis I diagnosis was 
PTSD, chronic, severe; Axis III status post motor vehicle 
injuries and scarring, also kidney disorder, NOS; and Axis V 
GAF assessment of 51.  The examiner concluded by indicating 
that the veteran continued to suffer from long-standing PTSD 
and the degree of his disability seems consistent with his 
last evaluation in 1997 and the veteran was not able to be 
employed for both psychiatric and medical reasons.

During his September 1999 Travel Board hearing, the veteran 
testified of non-continuous severe headaches, memory loss, 
and nightmares of the accident approximately two to three 
times a month or more depending on what he did during the 
day.  The veteran indicated that he very seldom went out with 
friends and had very few friends.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 50 percent evaluation was warranted for 
PTSD when the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD is not manifested by more than 
considerable social and industrial impairment or more than 
occupational and social impairment with reduced reliability 
and productivity, therefore, a rating in excess of 50 percent 
is not warranted under either the old or new rating criteria 
since June 1995.

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's PTSD "more nearly 
approximates" the criteria required for a 70 percent 
evaluation since June 1995.  See 38 C.F.R. § 4.7.  A November 
1995 VA examiner noted "severe" PTSD but assigned a GAF 
score of 60, which is clearly more consistent with moderate 
rather than severe disability.  Moreover, under 38 C.F.R. 
§ 4.130 in effect at the time of the 1995 examination, the 
severity of disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
under evaluate the emotionally sick veteran with a good work 
record, nor must it over evaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.  
Here, the November 1995 examiner reported that the veteran 
was in moderate distress and the examination report shows 
normal orientation, good memory testing, normal thought 
processes, no current active, ongoing suicidal plan, no 
paranoid ideation, and no delusions or hallucinations. 

Although the veteran clearly exhibits "considerable" 
occupational and social impairment there is no indication 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people has been severely 
impaired.  While there is a history of depression, anxiety, 
sleep disturbance, flashbacks, nightmares, and suicidal 
ideation, examinations have also showed that the veteran is 
oriented to person, place, and time; has an intact short-term 
and long-term memory, other than difficulty remembering 
details about the accident; has a normal rate of speech; a 
fair affect; thought processes within normal limits; no 
auditory or visual hallucinations; and fair insight and 
judgment.  The June 1999 VA examination showed no symptoms of 
psychosis or major affective disturbance.  While there is 
some indication of neglect of personal appearance and 
hygiene, there is no medical evidence to show near continuous 
panic, depression affecting his ability to act independently 
or appropriately, spatial disorientation, illogical, obscure 
or irrelevant speech, or impaired impulse control. 

The file indicates that although the veteran reported 
impairment in social relationships, he indicated during an 
April 1997 VA examination that he had no difficulty being 
around his friends and that, although he had his own 
apartment, he spent most of the time living with his friends.  
During his September 1999 Travel Board hearing, the veteran 
testified that he very seldom went out with friends and had 
very few friends.  Medical evidence overall indicates some 
social isolation, however, the clinical findings do not show 
that the veteran is unable to establish and maintain any 
effective relationships.  During the June 1999 VA 
examination, the examiner indicated that the veteran was 
unable to work, but it was noted that this was the result of 
both his psychiatric and medical conditions.  The examiner 
did not distinguish mental and physical impairment on a 
percentage basis, but the April 1997 VA examiner indicated 
that the majority of the veteran's psychiatric impairment was 
due to disability other than PTSD.  It was also noted upon 
the latter examination (April 1997) that the veteran had not 
received any psychiatric treatment since 1987 and was not on 
medications.  The last VA compensation examination (June 
1999) did note recent psychiatric treatment and the lower GAF 
score (51) but again, the overall psychiatric disability 
picture that has been presented has been relatively stable 
and is not compatible with the degree of disability necessary 
for a 70 percent rating under either the old or new rating 
criteria.       

There was some indication of worsening of symptoms upon the 
April 1996 VA psychiatric examination, but a subsequent 
examination indicated improvement and several VA 
examinations, before and after that evaluation, have assessed 
GAF scores of 51 to 60.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.130.  A GAF of 51-60 
indicates "moderate symptoms...OR moderate difficulty in 
social, occupational, or school functioning..."  Ibid.  In the 
veteran's case, GAF scores of 60, 51 to 60, and 51 have been 
reported in recent years, which averages out to be more 
closely approximate to moderate (51 to 60) rather than severe 
(41 to 50).  Moreover, as noted above, one psychiatrist (see 
April 1997 VA psychiatric examination report) indicated that 
the majority of the veteran's psychiatric impairment was due 
to disability other than PTSD.  There is also a history of 
alcohol abuse, although the percentage of overall psychiatric 
impairment due to the latter problem, which apparently has 
been sporadic, is not clear.  However, even assuming the 
entire GAF score was due to PTSD, the scores still do not 
support a rating in excess of 50 percent.  The preponderance 
of the medical evidence shows that veteran's GAF scores 
approximate moderate rather than severe social and industrial 
impairment, and the veteran does not have the symptoms 
consistent with a 70 percent rating under the new criteria.  
In reviewing the new criteria for a 70 percent rating, the 
Board finds that the veteran does not have most of the 
symptoms listed for such a rating.   

The Board acknowledges that the veteran's PTSD remains 
symptomatic and productive of significant impairment, but the 
current 50 percent rating takes into account considerable 
social and industrial inadaptability.  While the record in 
this case clearly confirms occupational and social impairment 
with reduced reliability and productivity, it does not 
establish occupational and social impairment with 
deficiencies in most areas to warrant a 70 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation higher than 50 percent for PTSD is denied.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has not shown that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










ORDER

Entitlement to an assignment of a disability evaluation 
higher than 50 percent for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

